DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga (US2017/0241343 A1) in view of Cosi (US2015/0337664 A1).

Regarding to Claim 1, Manteiga teaches a bearing support, intended to be secured to a stationary turbojet element for supporting a journal, comprising:
a tapered element which widens from a central portion for supporting the journal to a portion for securing to the stationary element (Fig. 3, at least one taper element above Part 62 area, Fig. 2, Part 44 area);
a cylindrical body extending the portion for securing to the stationary element while surrounding the tapered element (Fig. 2, Fig. 3);
an upstream skirt carried by the tapered element for defining an upstream enclosure for the central portion (Fig. 3, Part 62 area);
at least one downstream revolution element carried by the tapered element for defining a downstream enclosure for the central portion (Fig. 3, Part 64 area).

Manteiga fails to explicitly disclose, but Cosi teaches a bearing support,
wherein said bearing support is made as a single part produced by additive manufacturing [Manteiga shows the bearing support is a single part, and Cosi teaches an additive manufacturing can be applied to a turbine system to allow great design flexibility (Cosi, Paragraph 72).]

It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to have modified Manteiga to incorporate the teachings of Cosi to manufacture a bearing support by additive manufacture in order to allow great design flexibility (Cosi, Paragraph 72).

Regarding to Claim 2, Manteiga in view of Cosi teaches the modified bearing support, comprising an upstream support for a segmented radial seal extending the upstream skirt (Manteiga, Fig. 3, Part 62, Part 40 area, Paragraph 34).

Regarding to Claim 4, Manteiga in view of Cosi teaches the modified bearing support, comprising a sleeve intended to receive an outer roller bearing ring surrounding the journal, said sleeve being surrounded by the central portion, and wherein the sleeve is extended by a squirrel cage through which it is rigidly secured to an upstream end of the upstream skirt (Manteiga, Fig. 3, Part 56 area).

Regarding to Claim 5, Manteiga in view of Cosi teaches the modified bearing support, wherein the sleeve is radially spaced from the central portion that surrounds it to define an annular space intended to receive a hydraulic flow (Manteiga, Fig. 3, Paragraph 2).

Regarding to Claim 8, Manteiga in view of Cos teaches a turbojet comprising a bearing support such as defined in Claim 1 (Paragraph 21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manteiga (US2017/0241343 A1) and Cosi (US2015/0337664 A1) as applied to Claim 1 above, and further in view of DiBenedetto (US2018/0051706 A1).

Regarding to Claim 3, Manteiga and Cosi fail to explicitly disclose, but DiBenedetto teaches a bearing support, comprising a nozzle protruding from an inner face of the upstream skirt in the upstream enclosure to cool and lubricate the upstream enclosure [DiBenedetto teaches a bearing support comprises a nozzle in certain area (DiBenedetto, Fig. 2, Part 80) to deliver lubricant to certain area of the bearing support (Dibenedetto, Fig. 2, Paragraph 34).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Manteiga and Cosi to incorporate the teachings of DiBenedetto to add a nozzle in certain area in order to deliver lubricant to certain area of the bearing support (Dibenedetto, Fig. 2, Paragraph 34).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manteiga (US2017/0241343 A1) and Cosi (US2015/0337664 A1) as applied to Claim 5 above, and further in view of Morreale (US2019/0211875 A1).

Regarding to Claim 7, Manteiga and Cosi fail to explicitly disclose, but Morreale teaches a bearing support, comprising a feed channel of the annular space surrounding the sleeve, said channel passing through the tapered element [Morreale teaches a bearing support comprises a feed channel located in certain area (Fig. 2, Part 74) to collect and discharge oil (Morreale, Paragraph 44, since the limitations fail to teach the function of a feed channel, the examiner any channel can be considered as a feed channel under the broadest reasonable interpretation).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Manteiga and Cosi to incorporate the teachings of Morreale to comprise a feed channel in certain area in order to collect and discharge oil (Morreale, Paragraph 44).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manteiga (US2017/0241343 A1) and Cosi (US2015/0337664 A1) as applied to Claim 5 above, and further in view of Morreale (US2019/0211875 A1).

Regarding to Claim 7, Manteiga and Cosi fail to explicitly disclose, but Morreale teaches a bearing support comprising an oil return path connected to the upstream enclosure and/or to the downstream enclosure via a manifold, said oil return path passing through the tapered element [Morreale teaches a bearing support comprises an oil return path located in certain area (Fig. 2, Part 74) to collect and discharge oil (Morreale, Paragraph 44).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified Manteiga and Cosi to incorporate the teachings of Morreale to comprise an oil return path in certain area in order to collect and discharge oil (Morreale, Paragraph 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747